

115 HRES 574 IH: Congratulating the Minnesota Lynx women’s basketball team on winning the 2017 Women’s National Basketball Association championship.
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 574IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Ellison (for himself, Mr. Emmer, Mr. Lewis of Minnesota, Ms. McCollum, Mr. Nolan, Mr. Paulsen, Mr. Walz, and Mr. Peterson) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Minnesota Lynx women’s basketball team on winning the 2017 Women’s National
			 Basketball Association championship.
	
 Whereas, on October 4, 2017, the Minnesota Lynx won the 2017 Women’s National Basketball Association (WNBA) championship;
 Whereas this is the fourth national championship for the Minnesota Lynx in 7 years; Whereas the Minnesota Lynx beat the Los Angeles Sparks in game 5 of the WNBA Conference Finals and bested the Washington Mystics in the semi-finals;
 Whereas the Lynx finished the regular season with the best record, 27–7, and earned the top seed; Whereas the 2017 WNBA Finals made ESPN history, becoming the third-most viewed championship series, averaging 559,000 viewers for the 5-game series;
 Whereas attendance for this postseason rose to a whopping 9,596 spectators per game, which made it the highest-attended WNBA Finals in 7 years (10,822), and was up double digits (+10.1 percent) over last season (8,719);
 Whereas 14,632 fans attended the sold-out championship game at the Barn, Williams Arena, in Minneapolis to cheer on the Minnesota Lynx; Whereas the Minnesota Lynx benefit from stellar coaching leadership from Head Coach Cheryl Reeve and Assistant Coaches Shelley Patterson, James Wade, and Walt Hopkins and feature 4 world champion and gold medal athletes, Lindsay Whalen, Maya Moore, Seimone Augustus, and Sylvia Fowles, as well as highly talented professionals including Rebekkah Brunson, Renee Montgomery, Temi Fagbenle, Natasha Howard, Alexis Jones, Jia Perkins, Plenette Pierson, and Cecilia Zandalasini;
 Whereas Sylvia Fowles received the WNBA Finals MVP Award for the second time, as well as the 2017 WNBA MVP Award; and
 Whereas the Minnesota Lynx join the Houston Comets as the only teams to win 4 championships, and all 4 under the coaching of Cheryl Reeve, with Rebekkah Brunson being the first WNBA player to win 5 championships: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the achievements of the players, coaches, fans, and staff whose dedication has helped the Minnesota Lynx win the 2017 Women’s National Basketball Association championship; and
 (2)recognizes the Twin Cities area and Minnesota for the enthusiastic support of women’s professional basketball.
			